DAVIDSON, Judge.
This purports to be a conviction for driving an automobile upon a public highway while intoxicated, with punishment assessed at a fine of $150.
The record fails to reflect the judgment of the trial court, without which this court has no jurisdiction to entertain the appeal. Berry v. State, 138 Tex. Cr. R. 563, 138 S. W. (2d) 105; Davis v. State, 167 S. W. (2d) 523; and Sharp v. State, No. 24,355, decided April 27, 1949, not yet reported. (Page 96 of this volume.)
*416The appeal is dismissed.
Opinion approved by the Court.